 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  
 

In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GBD) (F
ECF Case

 

 

 

This document relates to:

Ashton et al. vy. al Qaeda Islamic Army, et al., 02-cv-6977 (GBD)(SN)
Bauer et al. v. al Qaeda Islamic Army, et al., 02-cv-7236 (GBD)(SN)

RS | ORDER OF FINAL JUDGMENT

Upon consideration of the evidence and arguments submitted by certain of the Bauer VIII
Plaintiffs in the above-captioned action and the Judgment by Default Against the Islamic
Republic of Iran (“Iran’’) entered on August 31, 2015, together with the entire record in this case,
and in addition to the default judgment award for compensatory and punitive damages for the
pre-death conscious pain and suffering of each decedent, (see ECF Nos. 3226, 3229), it is
hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants; and it is

ORDERED that final judgment is entered on behalf of certain Plaintiffs in Bauer et al. v.
al Qaeda Islamic Army, et al., 02-cv-7236 (GBD)(SN) (identified in the attached Exhibit A as
Bauer VII Plaintiffs) against the Islamic Republic of Iran; and it is

ORDERED that the Bauer V7I Plaintiffs identified in the attached Exhibit A are
awarded economic damages as set forth in Exhibit A and as supported by the expert reports and
analyses submitted in Exhibit B; and it is

ORDERED that other Bauer Plaintiffs not listed in Exhibit A may continue to submit

applications for similar relief in subsequent stages; and it is

 

 

 
ORDERED that certain Baver Plaintiffs may submit future applications for punitive

damages consistent with future rulings of this Court.

Dated: New York, New York
January , 2020 SO ORDERED:

JAN 3.0 2020 Gist &B Dorunlo

GE DANIELS
ATES DISTRICT JUDGE

 

 

 

 
 

EXHIBIT A

 
106777300
$4.177 430 00

4453743. 00
Si7 eth. 14a
$4. 141,071.00

1.067.773.00
274000
$4.4)3, 74.00
19.613. 14.00
$8,141.07) 00

 

 
